Dismissed and Memorandum Opinion filed July 23, 2009







Dismissed
and Memorandum Opinion filed July 23, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00226-CV
____________
 
MARTIN T. FRANCO, Appellant
 
V.
 
N. QUARTERMAN, DIRECTOR FOR THE TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, INSTITUTIONAL DIVISION, Appellee
 

 
On Appeal from the 412th District Court
Brazoria County, Texas
Trial Court Cause No. 50737
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed February 9, 2009.  The clerk=s record was filed on April 13,
2009.  No reporter=s record was taken in this case.  Appellant=s brief was due May 13, 2009, but was
not filed.  Appellant also did not file a motion for extension of time to file
his brief. 




On May
21, 2009, this court issued an order stating that unless appellant submitted
his brief, together with a motion reasonably explaining why the brief was late,
on or before June 22, 2009, the court would dismiss the appeal for want of
prosecution.  See Tex. R. App. P.
42.3(b).  Appellant filed no brief or other response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Yates and Frost.